DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 34-53 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 34-53  are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 34, 51, 52 is the inclusion of the limitations, “providing connectivity between two or more primary assets, each primary asset comprising a hardware component or a software component, the method comprising: receiving a request to provide connectivity between the primary assets; accessing a repository that stores a list of assets and metadata associated with each asset, each asset comprising a hardware or software component, wherein the metadata associated with each asset specifies operating parameters for the asset and support requirements for the asset; using the metadata in the repository to generate an hierarchical list of assets, wherein a first level in the hierarchy comprises the primary assets, and each subsequent level in the hierarchy specifies one or more additional assets that are capable of meeting support requirements of the assets in a preceding level of the hierarchy; rationalising the hierarchical list of assets by selecting a group of assets from the hierarchical list of assets to be used in providing connectivity between the primary assets; generating, based on the operating parameters of each asset in the group of assets, a deployment plan for the group of assets, wherein the deployment plan defines settings and/or connections to be used between the assets in the group of assets in order to provide connectivity between the two or more primary assets; and deploying the assets in accordance with the deployment plan in order to provide connectivity between the primary assets” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Meliksetian et al. (US 2008/0178147) listed in IDS filed on 12/17/2021 discloses “The system 100 comprises an asset consumer interface 102 that receives at least one functional requirement 104 for a target application 106” (paragraph [0036]) and “The asset deployment tool 112 may interpret incoming assets 116 and store each incoming asset 116, with a functional description and a performance description corresponding to each incoming asset 116 in an asset repository 117. The solution plan 114 may comprise at least one stored asset configured to meet the functional requirement(s) 104 and the corresponding service quality element(s) 108” (paragraph [0042]), however, it does not teach the claim limitations above.
Schulz et al. (US 2017/0185594) listed in IDS filed on 2/15/2021 discloses “The hierarchical representation of assets 104 can include a representation of an asset 118 that is requested by a user ... Once the user selects desired functionality, the management component 122 can automatically perform the requested function” (paragraph [0029]) and “the asset management function can be implemented with respect to the selected asset” (paragraph [0050]), however, it does not teach the claim limitations above.
Milman et al. (US 2015/0304169) discloses “a metadata database may play a supporting role” (paragraph [0043])l “locations mod 370 determines the characteristics of the current location of each new or changed asset. It does this, in part, by maintaining location hierarchies and other information about locations and their relationships to each” (paragraph [0044]) and “A user can also use UI mod 380 to select the asset of interest or the details presented, set configuration parameters such as display mode, request a search for more alternative locations, or perform various other tasks associated with the placement of IT assets” (paragraph [0047]), however, it does not teach the claim limitations above.
Flores et al. (US 2014/0222496) discloses “when primary assets (e.g., servers, platforms, software, etc.) are provisioned, additional assets associated with security, data, and enablement can also be provisioned during this process in support of the primary assets” (paragraph [0002]), “asset management system 110 can determine the cost of asset 122 utilizing price formula 166 associated with signature 130 ... asset management system 110 can determine the risk of asset 122 utilizing risk formula 196 associated with signature” (paragraph [0044]), however, it does not teach the claim limitations above.
Operea et al. (US 2006/0080413) discloses “A logical deployment mechanism generates logical deployment capturing configuration requirements for each node defined in logical deployment template, including network connection configuration. A deployment plan having configuration requirements for each node and network connections between nodes, is generated. The plan includes server template having requirements for resources in pool formed by resources with same requirement…”, however, it does not teach the claim limitations above.
Salunke et al. (US 20170329660) discloses “The method involves determining expected correlation between first metric (120) and second metric for a particular period of time based on a time-series of correlation data by a computing device. A determination is made to check observed correlation between the first and second metrics does not satisfy the expected correlation between the metrics for the particular period of time. An output indicating that the observed correlation between the metrics does not satisfy the expected correlation between the metrics for the particular period of time is generated by the computing device…”, however, it does not teach the claim limitations above.

Neither references would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record, would have combined them to arrive at the present invention as recited in the context of claim 1 as a whole.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/           Primary Examiner, Art Unit 2196                                                                                                                                                                                             	01/01/2022